Citation Nr: 1008397	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether a notice of disagreement filed on August 26, 
2004, for the issue of entitlement to service connection for 
bilateral hearing loss was adequate.  
  
2.  Entitlement to service connection for a low mid back 
disability.

3.  Entitlement to service connection for a cervical strain.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 
1979 and January 1981 to January 1987.  He also served in the 
National Guard from March 1997 to March 2000.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issues of entitlement to service connection for a low mid 
back disability and a cervical strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A September 2003 rating decision, of which the Veteran 
was informed by letter dated September 16, 2003, denied 
service connection for bilateral hearing loss.
  
2.  The Veteran's August 2004 notice of disagreement cannot 
be reasonably construed as expressing disagreement with the 
denial of his claim of entitlement to service connection for 
bilateral hearing loss.  


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement 
against the September 2003 rating decision that denied his 
claim of entitlement to service connection for bilateral 
hearing loss, and the Board lacks jurisdiction to hear the 
appeal.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice of Disagreement

Any statutory tribunal, such as the Board, must ensure its 
jurisdiction over a case before deciding its merits, and a 
potential jurisdictional defect may be raised by the 
tribunal, sua sponte, or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  To 
have jurisdiction to review an RO denial, the Board must have 
a written notice of disagreement (NOD) within one year after 
the date of notice of the RO denial.  An NOD is defined by 
regulation as a written communication from a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  It must be in terms that can be 
reasonably construed as both a disagreement with that 
determination and a desire for appellate review.  If there 
was notice of an adjudicative determination on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201 
(2009); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002) cert. denied, 537 U.S. 1071 (2002).  Thereafter, the RO 
must issue a statement of the case (SOC) on the matter being 
appealed.  Then, the appeal must be perfected by a final step 
- the filing of a VA Form 9 or other written equivalent 
thereof, indicating an intention to seek appeal to the Board.  
38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 20.200-20.202 
(2009).

The threshold question to be answered is whether the Veteran 
timely entered an NOD following the September 2003 rating 
decision.  If the Veteran has not filed a timely NOD, then 
his appeal fails, and the claim is dismissed.  See Barnett v. 
Brown, 83 F.3d at 1383.

In November 2002, the Veteran filed a service connection 
claim for bilateral hearing loss.  In September 2003, the RO 
denied several of the Veteran's claims, including his claim 
of entitlement to service connection for bilateral hearing 
loss.  The Veteran then submitted a NOD to the RO in August 
2004.  In pertinent part, amid several paragraphs stating his 
disagreements, the NOD read, "This is a claim for service 
connection for bilateral 'tinnitus' incurred while on active 
duty and while on active duty as armor crewman."  

Initially, the RO deemed this statement a valid NOD for his 
bilateral hearing loss claim.  To be sure, in October 2004, 
the RO sent the Veteran correspondence acknowledging his NOD, 
writing that "We understand that you do not agree with the 
decision on your claim for service connection for hearing 
loss" and describing "what happens next."  In order to 
confirm the issues on appeal, the Veteran's representative 
sent a letter to the RO dated July 2006 in which the Veteran 
was "inquiring concerning the status of his disagreement" 
and referencing the August 2004 NOD.  Next, the RO sent the 
Veteran a VCAA notice letter in August 2006 that informed him 
that the RO was "working on [his] notice of disagreement for 
service connection for . . . bilateral hearing loss."  
Finally, the RO acknowledged its mistake in November 2006 
correspondence to the Veteran: "This letter is intended to 
inform you of our mistake regarding your notice of 
disagreement and to inform you of the correct issues on 
appeal. . . ."  The RO then listed the issues that were 
actually included in the Veteran's NOD.  

The record contains evidence that the RO continued to inform 
the Veteran that his service connection claim for hearing 
loss was on appeal.  The Veteran's representative wrote a 
memorandum to the Appeals Team in January 2007 that noted 
that the VACOLS Appeals Issue Screen had shown six issues on 
appeal, including hearing loss.  This letter also alleged 
that the Veteran was told numerous times by telephonic 
communication with the RO and his representative that all six 
issues were listed in VACOLS.  The Veteran confirmed his 
understanding of the issue in a May 2007 letter to the RO.  
He stated that he contacted the RO by phone numerous times 
during 2003, 2004, 2005, and 2006 and was told that his 
bilateral hearing loss claim was on appeal.  

While the Veteran and his representative were explaining why 
they believed the issue was properly on appeal, the RO issued 
a statement of the case on the issue of the adequacy of the 
NOD in April 2007, and the Veteran filed a substantive appeal 
with the RO a month later.  Subsequently, despite already 
deciding that the Veteran's service connection hearing loss 
claim was not on appeal, the RO sent the Veteran a 
supplemental statement of the case confirming denials of the 
Veteran's claims for low mid back injuries, a cervical 
strain, and bilateral hearing loss.  

Despite the foregoing, the Board finds that the RO could not 
accept the August 2004 notice of disagreement as a valid 
disagreement to the denial of the Veteran's service 
connection claim for hearing loss because the Veteran's NOD 
did not mention his hearing loss claim.  The relevant 
regulation states that "the Notice of Disagreement must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review."  
38 C.F.R. § 20.201 (2009) (emphasis added).  Because the 
Veteran's August 2004 NOD did not include a written statement 
that could reasonably be construed as expressing his 
disagreement with the denial of his claim of entitlement to 
service connection for bilateral hearing loss, the Board 
finds that the Veteran never filed a NOD for that claim.  
Despite the fact that the RO originally informed the Veteran 
that this claim was on appeal, a timely NOD must be filed 
before the Board can take jurisdiction over a claim.  Such 
jurisdiction cannot be created by estoppel.  Therefore, the 
Veteran's claim must be denied as he did not file a timely 
NOD.


ORDER

The Veteran did not file a valid NOD to the RO's September 4, 
2003, rating decision that denied service connection for 
bilateral hearing loss, and his appeal is denied.   


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to service connection for a low mid back 
disability and a cervical strain.

The RO afforded the Veteran with a compensation and pension 
examination in December 2006 for his back and neck claims on 
appeal.  The examiner wrote: "Given that the xrays of the 
thoracic and lumbar spine are normal[,] it is less likely 
that the current spine condition is the same process as that 
which was seen in the service.  Resolving this issue would 
require speculation on my part given the poor nexus and 
conflict between what is seen in medical records and the 
patient's current history."  The Veteran points out that the 
examiner's opinion resorts to speculation.  The Board finds 
that this opinion does, in fact, rely on mere speculation.  
Thus, the Board finds that a remand is necessary to provide 
the Veteran with an adequate medical opinion that relies on 
all the evidence of record, fully explains all findings and 
opinions in sufficient detail, and does not rely on 
speculation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
VCAA requirements are met in this matter, 
to include sending the Veteran a 
notification letter, if necessary.  

2.  The AMC/RO should arrange for the 
Veteran to be provided VA examinations in 
connection with his claims of service 
connection for his neck disability and 
back disability by examiners that have 
not previously examined him.  The claims 
folder is to be provided to the examiners 
for review in conjunction with the 
examinations.  After a review of the 
record on appeal and an examination of 
the Veteran, the examiners must provide 
answers to the following questions:

i.  As to each of the claimed 
disorders, the examiners must 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that it began during 
service or is causally linked to any 
incident of service.

ii.  If the Veteran's diagnosis of 
his neck and back disabilities 
includes arthritis, the examiners 
must provide an opinion as to 
whether it is at least as likely as 
not (i.e., 50 percent or greater 
degree of probability) that the 
arthritis manifested itself to a 
compensable degree in the first 
post-service year. 

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


